DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered. 
Response to Amendment
This office action is in response to the amendment filed on 02/02/2022.
Claims 1, 9, and 16 are amended.
Claims 1-18 are pending in the application.
The 112(a) and 112(b) rejections against claims 1-9 are withdrawn because the amended claims overcome the rejections.

Claim Rejections - 35 USC § 112 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, the claim recites “reviewing a plurality of records in the audit configuration table” and “identifying an inconsistency between the audit table definition for the transaction table the review of the plurality of records”.  A person of ordinary skill in the art would reasonable interpret the limitation “the review” to be the action of reviewing recited above.  The instant specification does not disclose what “the review” is.  It is unclear what “identifying an inconsistency between the audit table definition for the transaction table the review of the plurality of records” means since it appears to imply a comparison between the audit table definition and the act of reviewing a plurality of records in the audit configuration table.  That is a mismatch of type of data to compare.  The instant specification does not help to resolve the indefiniteness of the limitation above.  The closest the Examiner finds is ¶54-¶56 of the instant specification where it discloses “the correctness of the audit table's definition with the corresponding transaction table definition may be verified. For example, a validate subroutine may compare the definition of the transaction table and the audit table to identify inconsistencies. Examples of inconsistencies include the addition of new columns in the transaction table that are not present in the audit table, removal of column(s) from the transaction table, any changes to the data type of any column in the transaction table that has not been included in the audit table, etc.” As a result, the inconsistency is between the definition of the audit table and the definition transaction table.  It does not discuss the inconsistency between the audit table definition and the act of reviewing a plurality of records in the audit configuration table.	Claims 17-18 are rejected for the same reasons as that of claim 16 because they depend on claim 16 and does not cure the indefiniteness of claim 16.	For the purpose of prior art examination, the limitation is interpreted as best understood. 
	
	Appropriate corrections are required.

Response to Applicant’s Arguments
Regarding Claim Rejections Under 35 U.S.C. 4 103, in the Remarks filed on 02/02/2022, starting near the top of page 5 of the Remarks, the Applicant argues that the prior art do not teach the amended claims.	In the office action dated 12/06/2021, claims 1-7 were rejected under 35 U.S.C. § 103 as allegedly rendered obvious by the NPL "SQL Server database auditing techniques" to ApexSQL ("Apex") and U.S. Patent Application Publication No. 2004/0022379 to Klos et al. ("Klos"). Claims 16-18 were rejected under 35 U.S.C. § 103 as allegedly rendered obvious by NPL "Create Audit Table and Insert\Update\Delete Triggers for a given table" by Sorna Kumar Muthuraj ("Muthuraj"), Apex, and U.S. Patent Application Publication No. 2020/0117680 to Bapat et al. ("Bapat").	NPL X: screen captures from YouTube video clip entitled "An introduction to ApexSQL Trigger" 129 pages, uploaded on 11/30/2018 by user "ApexSQL by Quest". Retrieved from Internet on 5/24/2022: https://www.youtube.com/watch?v=jtvhhUjyD60, hereinafter ApexSQLVideo, is used as extrinsic evidence.	Near top of page 5 of the Remarks, the Applicant argues, “there is simply no disclosure of the generation of a script, only the generation of triggers.”	The applicant’s arguments are fully considered.  However, the Examiner respectfully disagrees.  Apex teaches the generation of scripts that create the triggers (page 10 step 7 of Apex) and the extrinsic evidence ApexSqlVideo page 78.  Furthermore, since trigger’s body is a script by itself, which can be seen by Apex page 8, Apex teaches the generation of script for the audit trigger.	The Applicant argues “the triggers are generated independently of the alleged trigger flags, and then "are fired for every INSERT, DELETE and UPDATE executed against the table and the details of the operation are stored into AUDITLOGDATA and AUDITLOGTRANSACTIONS tables." Id. The triggers are not generated in response to the alleged trigger flag - the INSERT, DELETE, or UPDATE - being present. Thus, Apex fails to disclose this element.”	The applicant’s arguments are fully considered.  However, the Examiner respectfully disagrees.  The Applicant does not establish what a person of ordinary skill in the art would understand what the checkboxes Apex teaches are for.  The Applicant misunderstand Apex’s teaching. ApexSQL Trigger uses these flags to indicate which type of DML to create trigger for.  The extrinsic evidence ApexSQLVideo pages 76 to 79 indicates that separate trigger is created for the checked columns of a corresponding table (in the same row).  As a result, triggers are generated in response to the flags of each row (selected checkboxes).

	The Applicant further argues, “Apex does not disclose "updating contents of the audit 
configuration table with the generated script.  As noted above, no scripts - only triggers - are generated. And there is no disclosure that the triggers are included in an audit configuration table.”	The applicant’s arguments are fully considered.  However, the Examiner respectfully disagrees.  As indicated above, Apex teaches the generation of the script for the audit trigger.  Furthermore, Apex teaches the saving of the script.  Although there is no indication of where the saving, ApexSQLVideo also show the saving of the script in page 83, without the user having to specify a file for the script to be saved.  It would make sense to an ordinary person skilled in the art to interpret that as saving into the same project that the audit was created (See ApexSQLVideo pages 75-84 and Apex page 9-10 steps 3-7).  For the sake of argument, even in the case that Apex does not explicitly disclose the generated script is saved in the audit configuration table, the instant specification does not disclose the audit configuration table structure, how to store it, and how to retrieve it.  As a result, the Applicant admits that the saving into a table is a common knowledge for a person of ordinary skilled in the art.  It would be obvious, since Apex teaches the saving of data into the architecture data structure into database table, and the saving of the generated script, to also save the generated script into the architecture database tables.  Doing so simply because it would be obvious try from either saving to a file or to a table, and with a finite number of identified, predictable solutions, they have a reasonable expectation of success.  In conclusion, Apex discloses all elements of the disputed limitations of the claimed invention.	Starting near the middle of page 7 of the Remarks, the Applicant argues that regarding claim 16, “Applicant respectfully disagrees that Muthuraj's disclosure of retrieving a table definition from system tables is equivalent to "retrieving an audit table definition for a transaction table in an audit configuration table." Nothing in the system tables specifies that the table definition is for a specific transaction table. By requiring that the audit table definition come from an audit configuration table, the audit table definition is specific to a transaction table and not applicable to all tables in a system.”
	The applicant’s arguments are fully considered.  However, the Examiner respectfully disagrees.  Muthuraj teaches the audit table definition is for a specific transaction table.  Muthuraj page 3 set the AuditTableName to be the defined as the transaction table name appending “_Audit” postfix.  Furthermore, in page 5, Muthuraj teaches that the schema object name has to match that of the AuditTableName (see the WHERE clause of the query).  As a result, when query for the table definition, Muthuraj specifically query schema definition that is specifics to the AuditTable that is linked directly to the transaction table.  In conclusion, Muthuraj teaches all the disputed limitations of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Apex (NPL U: “SQL Server database auditing techniques”, dated June 28, 2013, hereinafter Apex).
	NPL X: screen captures from YouTube video clip entitled "An introduction to ApexSQL Trigger" 129 pages, uploaded on 11/30/2018 by user "ApexSQL by Quest". Retrieved from Internet on 5/24/2022: https://www.youtube.com/watch?v=jtvhhUjyD60, hereinafter ApexSQLVideo, is used as extrinsic evidence.
	
	Regarding claim 1, Apex teaches a method for auditing transaction data, comprising:
	in an information processing apparatus comprising at least one computer processor (Apex page 9, “ApexSQL Trigger”: the computer running the tool “ApexSQL Trigger” as the information processing apparatus, and the computer’s processor as one computer processor):
		receiving an audit enablement request for transaction data, the audit enablement request comprising an identification of a plurality of transaction tables and a request to generate, for each transaction table, a script for an audit trigger, an audit table DDL, or an audit sequence (Apex Page 9-10 steps 3-7, the result from collecting data in preparation for creating triggers as an audit enablement request; Apex Page 10: the selections of the tables form an identification of a plurality of transaction tables; Apex Page 10, step 5: the selection of change type to audit, “INSERT, DELETE, UPDATE” as the request to generate a script; Apex Page 10 step 7: the request made by selecting “create triggers” is for an audit trigger; Apex Page 10 figure for step: each row as a transaction table; see ApexSQLVideo page 5, “to set up an auditing plan for a single SQL database, we’ll click the new button in the projects group under the home tab of the main application”; ApexSQLVideo page 75-84, click the Create button in the Home tab under the triggers group … to execute the script, we’ll click the button; ApexSQLVideo page 85, once we have created the DML triggers we have finished with setting up the auditing, [Examiner remark: by creating a new project, the user initiates a new request to set up an auditing plan; by clicking on the Create then the Execute button to set up the triggers, the user indicates commit the request for processing]);	inserting the audit enablement request into an audit configuration storage ([Examiner remark: Apex shows section of the ApexSQL Trigger, but does not show the whole window];  ApexSQLVideo page 84, top left corner, “Save” button, 
    PNG
    media_image1.png
    239
    287
    media_image1.png
    Greyscale
).	Apex and ApexSQLVideo does not clearly disclose that the saving audit enablement request is stored in a table, even though ApexSQLVideo shows in page 15 to 25 of ApexSQLVideo to store auditing architecture in database:

    PNG
    media_image2.png
    222
    444
    media_image2.png
    Greyscale
. Page 8 of Apex indicates the database to be SQL Server which is a relational database using tables to store data. Furthermore, ApexSQLVideo never asks the users for a file location to store enablement request data.	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Apex (also via extrinsic evidence of ApexSQLVideo indicated above) for storing the auditing architecture data in database table to also store the audit enablement request in database table to result in the limitation inserting the audit enablement request into an audit configuration table.
	One of ordinary skilled would be motivated to do so as it would be obvious to try because it is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143 (E), ([Examiner remark: the options of storing in a database table or storing in a file. The instant specification does not disclose the format of the audit configuration and how the data is stored or retrieved.  The Examiner interpret that as common knowledge to an ordinary skilled in the art]).
		for each transaction table identified in the audit enablement request (ApexSQLVideo page 68-69, it is up to the user to make a selection, for the purpose of this video will include all columns for the selected tables to be audited):
			retrieving information for the transaction table (Apex page 10 step 4: the columns for the selected transaction table as information for the transaction table);
			in response to a trigger flag being present in the audit enablement request (Apex page 10 step 4: the selected transaction table, the check marks on each row correspond to the present of the trigger flag of each table), generating the script for the audit trigger, the audit table DDL, or the audit sequence (Page 10 step 7 is the generating of the script; Page 10, step 5, Check the transactions to audit – INSERT, DELETE, UPDATE; page 10 figure “In-the-main-grid-select-the-table-you-want-to-auditu1.png”; 
    PNG
    media_image3.png
    414
    1303
    media_image3.png
    Greyscale

; see also ApexSQLVideo pages 68-73, for the purpose of this video, will include all columns for the selected tables to be audited … create DML triggers for the checks of set of tables and for the checked columns; see also ApexSQLVideo page 76-79; [Examiner note: the checkboxes under Insert, Update or Delete columns corresponds to the flags; each row corresponds to a transaction table, the flags are in a same row for each transaction table]; page 10, step 6 and 7, Repeat the steps 3 to 5 for all tables you want to audit and “Create triggers”; page 11 step 8, the script as the script; [Examiner remark: although the script shown in the figure in page 11, step 8 of Apex, and the corresponding page 78 of the ApexSQLVideo, the claim limitation only recite script for the audit trigger … sequence, it does not recites the script for creating the trigger or the script for the trigger to run when the triggers are activated when implemented in a live database]);
		Apex does not clearly say the created script is also for triggers’ body (that would be executed when the triggers are activated).		Apex further teaches in a separate section, page 8, Using SQL Server triggers, that triggers are stored procedures, which are SQL scripts, Triggers are actually stored procedures.  In the same section, Apex teaches the body of the trigger which is a script:
    PNG
    media_image4.png
    600
    580
    media_image4.png
    Greyscale

		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Apex (also via extrinsic evidence of ApexSQLVideo indicated above) that SQL Server triggers are scripts into the prior teaching of Apex to generate triggers for the selected columns of database tables to result in the limitations generating the script for the audit trigger, the audit table DDL, or the audit sequence.
		One of ordinary skilled would be motivated to do so as it would be obvious to try because it is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143 (E), ([Examiner remark: the options of storing in a database table or storing in a file. The instant specification does not disclose the format of the audit configuration and how the data is stored or retrieved.  The Examiner interpret that as common knowledge to an ordinary skilled in the art]).
		Storing the generated script (Apex page 11, step 8, Save button on the top left corner; ApexSQLVideo page 83 shows Save of the script:
    PNG
    media_image5.png
    194
    182
    media_image5.png
    Greyscale
).	Although Apex and ApexSqlVideo does not clearly show where the Save button would save the generated script, (besides the additional Save As button, and the label “File” under the Save button), ApexSqlVideo shows that ApexSql Trigger stores trigger architecture in database table (see discussion above) and Apex page 9 indicates that the database table created from architecture setup can store schema changes (table, row, column definitions, Apex page 9, ApexSQL Trigger is a database auditing tool that captures data and schema changes).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Apex (also via extrinsic evidence of ApexSQLVideo indicated above) for storing the auditing architecture data in database table to also store the generated script in database table where the audit enablement request is stored to result in the limitation updating contents of the audit configuration table with the generated script ([Examiner remark: whether storing the script and the audit enablement request together is obvious to an ordinary skilled in the art, as the instant specification and the recited claim does not clearly indicate how the audit enablement request is stored in a table, given the various data type and relationship between different set of data of the enablement request, and also of the scripts for the triggers, which the Examiner interpret as common knowledge to an ordinary skilled in the art.  See also MPEP 2144.04 (V) (A and C)).
	One of ordinary skilled would be motivated to do so as it would be obvious to try because it is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143 (E), ([Examiner remark: the options of storing in a database table or storing in a file]).

	Regarding claim 2, Apex teaches the method of claim 1, wherein the request to generate the script comprises a flag (Apex, page 10, step 3’s fig. “In-the-main-grid-select-the-table-you-want-to-auditu1.png”, Insert, Update, Delete, Audit all as flag).
	
	Regarding claim 3, Apex teaches method of claim 1, wherein the information for the transaction table comprises metadata (Apex, step 4, the data type, column name, and nullable as metatdata).

	Regarding claim 4, Apex teaches the method of claim 3, wherein the metadata comprises at least one of a number of columns, a column length, and a datatype (Apex step 4, the column entries as number of columns, Data type as datatype, number within parenthesis after nvarchar as column length).

	Regarding claim 5, Apex teaches the method of claim 1, wherein the script for the audit trigger captures a transaction event and metadata in the transaction table and updates an audit table with the transaction event and the metadata (Apex step 8, insert, delete and update as transaction event, details of the operation as metadata, audit_log_transactions table as audit table).

	Regarding claim 6, Apex teaches the method of claim 5, wherein the transaction event is one of an entry addition, an entry deletion, and an entry modification in the transaction table (Apex step 8, insert, delete or update as transaction event).
	Regarding claim 7, Apex teaches the method of claim 5.
	The combination thus far doesn’t explicitly teach wherein the metadata comprises an author of the transaction event and a date and time of the transaction event in the same embodiment cited above.
	However, Apex further teaches wherein the metadata comprises an author of the transaction event and a date and time of the transaction event when using SQL Server Audit feature (Apex, page 8, “For example, a trigger that is fired after a record was inserted into the Person.Person table inserts a table name, time and date when the record was inserted and the user name used to insert the record into a dbo”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Apex, which discloses to include the date, time and user name in the metadata and to record them in the audit tables, into the current teachings of Apex in view of Klos. This would result in the claimed limitation of the metadata comprising an author, data and time of the transaction event.
		One of ordinary skill would be motivated to do so as it gives user more insights into the audit data such as when the events happened (Apex, page 12 shows a report user interface where the user and date range can be used to filter the audit for viewing audit data).  Doing so would give a more granular filtering and also reduce unneeded large amount of report entries.
	Regarding claim 10, Apex teaches a method for auditing transaction data in a transaction table, comprising:	in an information processing apparatus comprising at least one computer processor (Apex page 9, “ApexSQL Trigger”: the computer running the tool “ApexSQL Trigger” as the information processing apparatus, and the computer’s processor as one computer processor):		receiving an audit enablement request (Apex Page 9-10 steps 3-7, the result from collecting data in preparation for creating triggers as an audit enablement request; Apex Page 10: the selections of the tables form an identification of a plurality of transaction tables; Apex Page 10 step 7: the request made by selecting “create triggers” is for an audit trigger; Apex Page 10 figure for step: each row as a transaction table; see ApexSQLVideo page 5, “to set up an auditing plan for a single SQL database, we’ll click the new button in the projects group under the home tab of the main application”; ApexSQLVideo page 75-84, click the Create button in the Home tab under the triggers group … to execute the script, we’ll click the button; ApexSQLVideo page 85, once we have created the DML triggers we have finished with setting up the auditing, [Examiner remark: by creating a new project, the user initiates a new request to set up an auditing plan; by clicking on the Create then the Execute button to set up the triggers, the user indicates commit the request for processing]);		in response to a trigger flag present in the audit enablement request, (Apex page 10 step 4: the selected transaction table, the check marks on each row correspond to the present of the trigger flag of each table), generating a trigger script for an audit trigger, an audit table DDL, or an audit sequence (Page 10 step 7 is the generating of the script; Page 10, step 5, Check the transactions to audit – INSERT, DELETE, UPDATE; page 10 figure “In-the-main-grid-select-the-table-you-want-to-auditu1.png”; 
    PNG
    media_image3.png
    414
    1303
    media_image3.png
    Greyscale

; see also ApexSQLVideo pages 68-73, for the purpose of this video, will include all columns for the selected tables to be audited … create DML triggers for the checks of set of tables and for the checked columns; see also ApexSQLVideo page 76-79; [Examiner note: the checkboxes under Insert, Update or Delete columns corresponds to the flags; each row corresponds to a transaction table, the flags are in a same row for each transaction table]; page 10, step 6 and 7, Repeat the steps 3 to 5 for all tables you want to audit and “Create triggers”; page 11 step 8, the script as the script; [Examiner remark: although the script shown in the figure in page 11, step 8 of Apex, and the corresponding page 78 of the ApexSQLVideo, the claim limitation only recite script for the audit trigger … sequence, it does not recites the script for creating the trigger or the script for the trigger to run when the triggers are activated when implemented in a live database]);
	Apex does not clearly say the created script is also for triggers’ body (that would be executed when the triggers are activated).	Apex further teaches in a separate section, page 8, Using SQL Server triggers, that triggers are stored procedures, which are SQL scripts, Triggers are actually stored procedures.  In the same section, Apex teaches the body of the trigger which is a script:
    PNG
    media_image4.png
    600
    580
    media_image4.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Apex (also via extrinsic evidence of ApexSQLVideo indicated above) that SQL Server triggers are scripts into the prior teaching of Apex to generate triggers for the selected columns of database tables to result in the limitations generating the script for the audit trigger, the audit table DDL, or the audit sequence.
	One of ordinary skilled would be motivated to do so as it would be obvious to try because it is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143 (E), ([Examiner remark: the options of storing in a database table or storing in a file. The instant specification does not disclose the format of the audit configuration and how the data is stored or retrieved.  The Examiner interpret that as common knowledge to an ordinary skilled in the art]).
	Storing the generated script (Apex page 11, step 8, Save button on the top left corner; ApexSQLVideo page 83 shows Save of the script:
    PNG
    media_image5.png
    194
    182
    media_image5.png
    Greyscale
).	Although Apex and ApexSqlVideo does not clearly show where the Save button would save the generated script, (besides the additional Save As button, and the label “File” under the Save button), ApexSqlVideo shows that ApexSql Trigger stores trigger architecture in database table (see discussion above) and Apex page 9 indicates that the database table created from architecture setup can store schema changes (table, row, column definitions, Apex page 9, ApexSQL Trigger is a database auditing tool that captures data and schema changes).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Apex (also via extrinsic evidence of ApexSQLVideo indicated above) for storing the auditing architecture data in database table to also store the generated script in database table where the audit enablement request is stored to result in the limitation updating contents of an audit configuration table with the trigger script ([Examiner remark: whether storing the script and the audit enablement request together is obvious to an ordinary skilled in the art, as the instant specification and the recited claim does not clearly indicate how the audit enablement request is stored in a table, given the various data type and relationship between different set of data of the enablement request, and also of the scripts for the triggers, which the Examiner interpret as common knowledge to an ordinary skilled in the art.  See also MPEP 2144.04 (V) (A and C)).
	One of ordinary skilled would be motivated to do so as it would be obvious to try because it is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143 (E), ([Examiner remark: the options of storing in a database table or storing in a file]).
			monitoring the transaction table for occurrence of a transaction event (Apex page 23: once the triggers are created, they are fired for every INSERT, DELETE and UPDATE executed against the
table …);			in response to the occurrence of the transaction event, executing the trigger script comprising:				the trigger script collecting metadata for the transaction event (Apex page 11: the details of the operation as metadata; Examiner note: Apex teaches the collecting of meta data when the audit request was created, the claimed limitation indicates the transaction event metadata is collected when the trigger script was executed.  Since the changes to the tables due to these triggers are data related, not metadata related, the choice of when to perform the operation is an implementation choice.  Furthermore, perform the collection of metadata collection when the audit script is created save times compared to the claimed invention, since it’s done one time, versus it’s being done every single insert of data record into transaction table.  As a result, Apex still teaches the limitation of the claimed invention); and				the trigger script updating contents of an audit table for the transaction table with the transaction event and the metadata (Apex page 11, Once the triggers are created, they are fired for every INSERT, DELETE and UPDATE executed against the table and the details of the operation are stored into AUDIT_LOG_DATA and AUDIT_LOG_TRANSACTIONS tables … You can easily see those using built-in ApexSQL Trigger reports, or creating SQL queries of your own, [Examiner note: AUDIT_LOG_TRANSACTIONS table as audit table];  Page 12, 

    PNG
    media_image6.png
    775
    1471
    media_image6.png
    Greyscale
;Apex, page 8, “For example, a trigger that is fired after a record was inserted into the Person.Person table inserts a table name, time and date when the record was inserted and the user name used to insert the record into a dbo; [Examiner note: the report shows that contents of the audit log are updated with various events, and along with table name, table schema and action, which correspond to the metadata, the time and date also correspond to the metadata]).

	Regarding claim 11, Apex teaches the method of claim 10, wherein the transaction event is one of an entry addition, an entry deletion, and an entry modification in the transaction table (Apex page 11 step 8, INSERT, DELETE and UPDATE executed against the table as entry addition, entry deletion, and an entry modification).

	Regarding claim 12, Apex teaches the method of claim 10.
	Apex thus far does not explicitly teach wherein the metadata comprises an author of the transaction event and a date and time of the transaction event in the same embodiment cited above.
		However, Apex further teaches wherein the metadata comprises an author of the transaction event and a date and time of the transaction event when using SQL Server Audit feature (Apex, page 8, “For example, a trigger that is fired after a record was inserted into the Person.Person table inserts a table name, time and date when the record was inserted and the user name used to insert the record into a dbo”).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Apex, to include the date, time and user name in the metadata and to record them in the audit tables. This would result in the claimed limitation of the metadata comprising an author, data and time of the transaction event.
		One of ordinary skill would be motivated to do so as it gives user more insights into the audit data such as when the events happened (Apex, page 12 shows a report user interface where the user and date range can be used to filter the audit for viewing audit data).  Doing so would give a more granular filtering and also reduce unneeded large amount of report entries.
	Regarding claim 13, Apex teaches the method of claim 10, wherein the trigger script identifies the transaction event in a second transaction table (Apex, step 3’s figure page 10:
    PNG
    media_image7.png
    402
    1198
    media_image7.png
    Greyscale
 ; [Examiner note: table rows after the 1st row as the second transaction table]).
	Regarding claim 14, Apex teaches the method of claim 13.
		Apex teaches the second transaction table is identified in audit configuration table (Apex, step 3’s figure page 10:
    PNG
    media_image7.png
    402
    1198
    media_image7.png
    Greyscale
 ; [Examiner note: Apex teaches the second transaction table is selected as part of the audit script; Apex further teaches the audit script is saved in an audit transaction table (see rejection for claim 10 above). As a result, the second transaction table and its metadata selected in the figure in page 10 above is identified in an audit transaction table]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Sorna Kumar Muthuraj (NPL V: “Create Audit Table and Insert\Update\Delete Triggers for a given table”, hereinafter Muthuraj). 
	NPL X: screen captures from YouTube video clip entitled "An introduction to ApexSQL Trigger" 129 pages, uploaded on 11/30/2018 by user "ApexSQL by Quest". Retrieved from Internet on 5/24/2022: https://www.youtube.com/watch?v=jtvhhUjyD60, hereinafter ApexSQLVideo, is used as extrinsic evidence.

Regarding claim 8, Apex teaches the method of claim 1.
However, Apex does not explicitly disclose the script for the audit table DDL defines an audit schema for the transaction table.
	Muthuraj teaches wherein the script for the audit table DDL defines an audit schema for the transaction table (Muthuraj page 1, item #1: Creates an audit table with name <Tablename>_audit. It has some additional fields to capture the changes on the table
AuditDataState -- Stores the data state whether "New" or "Old"
AuditDMLAction -- Stores the DML Action like "Insert","Update","Delete"
AuditUser -- Stores the User performed the action on the table
AuditDateTime -- Stores the date time on which the action happened.)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Muthuraj, which implement an audit table DDL script defining the audit schema for the transaction table to the combined teachings of Apex to result in the limitations of the claimed invention.
	One of ordinary skill would be motivated to do so as both Apex and Muthuraj teach using triggers to help audit database tables.  Furthermore, incorporating Muthuraj’s teaching would help users creating these audit tables because Apex discloses the need to create them (Apex top of page 23: Before such triggers are created, you should design and create the table(s) where the captured DML will be
Stored), but Apex does not go into the specific of how the tables can be created.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Apex and further in view of Seiler et al. (US 7,634,520 B1, hereinafter Seiler). 
	NPL X: screen captures from YouTube video clip entitled "An introduction to ApexSQL Trigger" 129 pages, uploaded on 11/30/2018 by user "ApexSQL by Quest". Retrieved from Internet on 5/24/2022: https://www.youtube.com/watch?v=jtvhhUjyD60, hereinafter ApexSQLVideo, is used as extrinsic evidence.

	Regarding claim 9, Apex teaches the method of claim 1.
	However, Apex does not explicitly disclose wherein the script for the audit sequence generates a unique value for each new entry in an audit table.
	Seiler teaches an audit table having unique sequence number (Seiler col. 6 lines 47-67, globally unique sequence number as unique value, audit system record as entry, the script or command that creates the unique sequence number for each new entry in an audit table as the audit sequence script).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seiler to generate a unique value for each new entry in an audit table to the teaching of Apex to result in the limitations of the claimed invention.
	One of ordinary skill would be motivated to do so as both Apex and Seiler discloses the same topic of auditing database table, and using a unique sequence number helps improving reviewing auditing data because the data is kept in order (Seiler, col. 6, lines 47-53: …In addition, the audit system 104 can determine the sequence of data changes that occurred during an audit event by maintaining a globally unique sequence number across audit system 104 records.)
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Apex and further in view Sorna Kumar Muthuraj (NPL V: “Create Audit Table and Insert\Update\Delete Triggers for a given table”, hereinafter Muthuraj).
	Regarding claim 15, Apex teaches the method of claim 10.
	Apex does not explicitly disclose the audit configuration table has a standardized format.
	On the other hand, Muthuraj teaches the audit configuration table has a standardized format (Muthuraj page 1, step 1, the audit tables all have 4 additional columns, which is interpreted as a standardized audit table format for all audit tables, also the description before step 1, “similar structure audit table” for particular table as a consistent way of structuring all audit tables, or in another words, having a standardized format.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Muthuraj to use a standardized format for the audit tables with the teaching of Apex to result in the limitations of the claimed invention.
		One of ordinary skill would be motivated to do so as to keep the design of all audit tables consistent, consistent audit reports and to provide ease of maintenance.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable by Muthuraj in view of Bapat et al. (US 20200117680 A1, hereinafter Bapat).	Regarding claim 16, Muthuraj teaches a method for performing an audit validation process, comprising:
	in an information processing apparatus comprising at least one computer processor (Muthuraj’s utility runs inside a database system.  The computer running the database system is the information processing apparatus, the computer’s processor as one computer processor):
		retrieving an audit table definition that is specific to a transaction table from an audit configuration table (Muthuraj page 3, 

    PNG
    media_image8.png
    370
    680
    media_image8.png
    Greyscale

; Muthuraj page 4,
    PNG
    media_image9.png
    582
    1133
    media_image9.png
    Greyscale

; Muthuraj page 5, 
    PNG
    media_image10.png
    356
    1041
    media_image10.png
    Greyscale
; [Examiner note: Muthuraj teaches that the audit table definition are retrieved from system tables with only definition data that matches the audit table name.  The audit table name is specific to the transaction table since it the audit table name is the same as that of the transaction table name appending a post fix (see Muthuraj page 3 shown above)]; pages 4- 5, under section “Get the comparision metadata for Main and Audit Tables”:
    PNG
    media_image11.png
    431
    1073
    media_image11.png
    Greyscale
; [Examiner note: column name, data type and char length as audit table definition]);		reviewing a plurality of records in the audit configuration table (Muthuraj page 4, Get the comparision metadata for Main and Audit Tables, 
    PNG
    media_image12.png
    203
    703
    media_image12.png
    Greyscale

; page 5, SELECT … FROM SYS.COLUMNS);
		identifying an inconsistency between the audit table definition for the transaction table the review of the plurality of records ([Examiner note: the crossed over text is disclosed below]; Muthuraj, page 4, 5, under section “Get the comparision [sic] metadata for Main and Audit Tables”, 


    PNG
    media_image13.png
    742
    1035
    media_image13.png
    Greyscale
 ; “Deleted” or “Added” as identifying an inconsistency, because the comparison between the transaction table definitions and the audit table definition using full outer join, which produces null value in entries when not matched; [Examiner remark: since the review of the plurality of records is not clearly defined, it is interpreted using broadest reasonable interpretation as best understood in light of the instant specification by the Examiner (¶54-¶56 of the instant specification)]);
		capturing the inconsistency between the audit table definition for the transaction table and the review of the plurality of records (Muthuraj, page 4, 5, under section “Get the comparision [sic] metadata for Main and Audit Tables”, “Deleted” or “Added” as inconsistency, NewAddedCols as the capturing of the inconsistency, the full outer join contains the audit table definition and the review of the plurality of records);
		generating a script to update the audit table definition (Muthuraj, page 6, SQL as the script to update the audit table);
	updating the audit table definition using the script (Muthuraj page 2, Usage: EXEC GenerateTriggers @Schemaname = 'dbo',@Tablename = 'TableName', @GenerateScriptOnly =0,@ForceDropAuditTable =1; Muthuraj middle of page 2: 16-Aug-2016 -- > Modified to generate alter table scripts instead of droping and creating the audit table; Muthuraj top of page 7: EXEC(@SQL)
PRINT 'Audit table ' + @QuotedSchemaName + '.' + @QuotedAuditTableName + ' Created \ Altered succesfully'; [Examiner note: by running the script with the parameter GenerateScriptOnly set to 0 would update the audit table definition]); and 
	saving the updated audit table definition in the audit configuration table ([Examiner note: the crossed over text is discussed below]; Muthuraj page 2, Usage: EXEC GenerateTriggers @Schemaname = 'dbo',@Tablename = 'TableName', @GenerateScriptOnly =0,@ForceDropAuditTable =1; Muthuraj middle of page 2: 16-Aug-2016 -- > Modified to generate alter table scripts instead of droping and creating the audit table; Muthuraj top of page 7: EXEC(@SQL)
PRINT 'Audit table ' + @QuotedSchemaName + '.' + @QuotedAuditTableName + ' Created \ Altered succesfully'; [Examiner note: when the audit table definition is updated, the corresponding system table that keeping track of the audit table’s definition is updated with the updated definition.  The saving of the definition in a file or a table is a matter of implementation choice, using either would work as well and it is merely a replacement of one versus another]).		Although Muthuraj teaches comparison and capturing the difference between audit table definition and records from audit configuration table, Muthuraj does not clearly disclose (see also 112(b) rejection regarding “the review” limitation above):		identifying an inconsistency between the audit table definition for the transaction table and the review of the plurality of records;		On the other hand, Bapat teaches:		reviewing a plurality of records in the audit configuration table (Bapat ¶229, Collected metadata is compared with existing metadata for the same tables in the metadata repository; see also ¶111, ¶180, ¶202, ¶231, Fig. 9A).
		identifying an inconsistency between the audit table definition for the transaction table and the review of the plurality of records (Bapat [0231] If existing metadata is found for a table, then the Schema Differentiator 704 identifies the difference between the new table schema (as defined in the presently extracted metadata) and the old table schema (as defined by the metadata stored in the metadata repository) and applies the changes to the data lake data representation, regenerating scripts as needed);
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bapat, which teaches to review changes in table definition and save table metadata into a table, into the teaching of Muthuraj to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Bapat’s teaching would help to providing alternative method reviewing and update table definitions. In addition, both of the references (Bapat and Muthuraj) teach features that are directed to analogous art, such as, keep track of changes to database source table and updating target database table (Bapat ¶111-¶114) using triggers (Bapat ¶11, ¶97, ¶119). This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 17, Muthuraj in view of Bapat teaches the method of claim 16, wherein the inconsistency comprises an addition of a column in the transaction table, a removal of a column in the transaction table, and a change in a data type in a column in the transaction table (Muthuraj, page 4, 5, under section “Get the comparision [sic] metadata for Main and Audit Tables”, “Deleted” removal of a column, “Added” as addition of a column; page 5 section “Find data type changes between table”, NC.MainTableDataType compared to  NC.AuditTableDataType as change in a data type).
	Regarding claim 18, Muthuraj in view of Bapat teaches the method of claim 16, wherein the script is an alter script (Muthuraj, page 6, ALTER as alter, SQL as alter script).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable by Muthuraj in view of NPL U (page 2), screen captures from YouTube video clip entitled "ApexSQL Source Control - Working with the dedicated model" 75 pages, uploaded on 11/29/2016 by user "ApexSQL by Quest". Retrieved from Internet on 5/24/2022, URL: https://www.youtube.com/watch?v=jtvhhUjyD60, hereinafter ApexSqlSourceControl.		Regarding claim 16, Muthuraj teaches a method for performing an audit validation process, comprising:
	in an information processing apparatus comprising at least one computer processor (Muthuraj’s utility runs inside a database system.  The computer running the database system is the information processing apparatus, the computer’s processor as one computer processor):
		retrieving an audit table definition that is specific to a transaction table from an audit configuration table (Muthuraj page 3, 

    PNG
    media_image8.png
    370
    680
    media_image8.png
    Greyscale

; Muthuraj page 4,
    PNG
    media_image9.png
    582
    1133
    media_image9.png
    Greyscale

; Muthuraj page 5, 
    PNG
    media_image10.png
    356
    1041
    media_image10.png
    Greyscale
; [Examiner note: Muthuraj teaches that the audit table definition are retrieved from system tables with only definition data that matches the audit table name.  The audit table name is specific to the transaction table since it the audit table name is the same as that of the transaction table name appending a post fix (see Muthuraj page 3 shown above)]; pages 4- 5, under section “Get the comparision metadata for Main and Audit Tables”:
    PNG
    media_image11.png
    431
    1073
    media_image11.png
    Greyscale
; [Examiner note: column name, data type and char length as audit table definition]);		reviewing a plurality of records in the audit configuration table (Muthuraj page 4, Get the comparision metadata for Main and Audit Tables, 
    PNG
    media_image12.png
    203
    703
    media_image12.png
    Greyscale

; page 5, SELECT … FROM SYS.COLUMNS);
		identifying an inconsistency between the audit table definition for the transaction table the review of the plurality of records ([Examiner note: the crossed over text is disclosed below]; Muthuraj, page 4, 5, under section “Get the comparision [sic] metadata for Main and Audit Tables”, 


    PNG
    media_image13.png
    742
    1035
    media_image13.png
    Greyscale
 ; “Deleted” or “Added” as identifying an inconsistency, because the comparison between the transaction table definitions and the audit table definition using full outer join, which produces null value in entries when not matched; [Examiner remark: since the review of the plurality of records is not clearly defined, it is interpreted using broadest reasonable interpretation as best understood in light of the instant specification by the Examiner (¶54-¶56 of the instant specification)]);
		capturing the inconsistency between the audit table definition for the transaction table and the review of the plurality of records (Muthuraj, page 4, 5, under section “Get the comparision [sic] metadata for Main and Audit Tables”, “Deleted” or “Added” as inconsistency, NewAddedCols as the capturing of the inconsistency, the full outer join contains the audit table definition and the review of the plurality of records);
		generating a script to update the audit table definition (Muthuraj, page 6, SQL as the script to update the audit table);
	updating the audit table definition using the script (Muthuraj page 2, Usage: EXEC GenerateTriggers @Schemaname = 'dbo',@Tablename = 'TableName', @GenerateScriptOnly =0,@ForceDropAuditTable =1; Muthuraj middle of page 2: 16-Aug-2016 -- > Modified to generate alter table scripts instead of droping and creating the audit table; Muthuraj top of page 7: EXEC(@SQL)
PRINT 'Audit table ' + @QuotedSchemaName + '.' + @QuotedAuditTableName + ' Created \ Altered succesfully'; [Examiner note: by running the script with the parameter GenerateScriptOnly set to 0 would update the audit table definition]); and 
		saving the updated audit table definition in the audit configuration table ([Examiner note: the crossed over text is discussed below]; Muthuraj page 2, Usage: EXEC GenerateTriggers @Schemaname = 'dbo',@Tablename = 'TableName', @GenerateScriptOnly =0,@ForceDropAuditTable =1; Muthuraj middle of page 2: 16-Aug-2016 -- > Modified to generate alter table scripts instead of droping and creating the audit table; Muthuraj top of page 7: EXEC(@SQL)
PRINT 'Audit table ' + @QuotedSchemaName + '.' + @QuotedAuditTableName + ' Created \ Altered succesfully'; [Examiner note: when the audit table definition is updated, the corresponding system table that keeping track of the audit table’s definition is updated with the updated definition.  The saving of the definition in a file or a table is a matter of implementation choice, using either would work as well and it is merely a replacement of one versus another]).
		Although Muthuraj teaches comparison and capturing the difference between audit table definition and records from audit configuration table, Muthuraj does not clearly disclose (see also 112(b) rejection regarding “the review” limitation above):		identifying an inconsistency between the audit table definition for the transaction table and the review of the plurality of records;		On the other hand, ApexSqlSourceControl teaches:		retrieving an audit table definition that is specific to a transaction table from an audit configuration table (page 36, Sales Currency (Repository) in the Differences pane; [Examiner remark: Muthuraj teaches the audit table definition, ApexSqlSourceControl teaches the specific table definition corresponding to the current database table (Sale Currency)’s definition]; see also page 49, refresh the Action Center tab);		reviewing a plurality of records in the audit configuration table (page 20-22, once a database is linked, let’s push all objects to the repository; all objects are already checked by default, I’ll provide a commit message ; [Examiner remark: see the 143 checked on the Action Center at the top right portion of the window]; see page 30, Action Center tab shows that there are no changes to push, see the bottom right, “Differences” window, the left (Database) and the right (Repository); page 31, since databases are identical; page 36; 
    PNG
    media_image14.png
    781
    1387
    media_image14.png
    Greyscale
, see the difference being highlighted during the review; see also pages 49-50, compare the local copy of the database and the repository).
		identifying an inconsistency between the audit table definition for the transaction table and the review of the plurality of records (page 36, see the difference being highlighted in the “Differences” pane);		capturing the inconsistency between the audit table definition for the transaction table and the review of the plurality of records (page 37, let’s push this change, [Examiner remark: the change is the capturing of the inconsistency]);
		generating a script to update the audit table definition (page 39, another developer at this point can decide to apply this change or not; [Examiner remark: the repository portion of the Differences contain code that can be used to update the audit table definition]);
		updating the audit table definition using the script (page 39, another developer at this point can decide to apply this change or not; see also page 33); and
		saving the updated audit table definition in the audit configuration repository (page 35, if I push the change to the remote repository, page 37, let’s push this change).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ApexSqlSourceControl, which teaches to review changes in table definition and save table metadata into a repository, into the teaching of Muthuraj to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Bapat’s teaching would help to providing alternative method reviewing and update table definitions. In addition, both of the references (ApexSqlSourceControl and Muthuraj) teach features that are directed to analogous art, such as, database table definition comparison. This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 17, Muthuraj in view of ApexSqlSourceControl teaches the method of claim 16, wherein the inconsistency comprises an addition of a column in the transaction table, a removal of a column in the transaction table, and a change in a data type in a column in the transaction table (Muthuraj, page 4, 5, under section “Get the comparision [sic] metadata for Main and Audit Tables”, “Deleted” removal of a column, “Added” as addition of a column; page 5 section “Find data type changes between table”, NC.MainTableDataType compared to  NC.AuditTableDataType as change in a data type).
	Regarding claim 18, Muthuraj in view of ApexSqlSourceControl teaches the method of claim 16, wherein the script is an alter script (Muthuraj, page 6, ALTER as alter, SQL as alter script).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200250169 A1 - DATABASE CHANGE CAPTURE WITH TRANSACTION-CONSISTENT ORDERTechniques to efficiently capture and replicate changes that occur in database tables. The changes are captured in a transaction-consistent order, and in a format that may easily be searched and accessed using common relational queries.
US 8332349 B1 - Asynchronous acid event-driven data processing using audit trail tools for transaction systems
An audit system structured for auditing at least one operational table of a transaction system during an audit event is provided. In an embodiment, the audit system includes at least one audit history table operatively associated with the operational table of the transaction system, and each audit history table includes at least one database trigger configured for monitoring one or more data changes in the operational table.
US 6405212 B1 - Database system event triggers
The technique also includes receiving an indication of a selected event that belongs to the set of one or more events associated with the selected scope. Trigger metadata is stored that identifies both the selected scope and the selected event. A technique is also described for executing a process in this database management system. Flags indicative of one or more applicable events of the selectable events are loaded into a private cache of the process and checked when a new event occurs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





05/23/2022
/V.H.H/
Examiner, Art Unit 2162     

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162